Citation Nr: 1421944	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-00 347	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg disability, also claimed as a sciatic nerve disability, to include as secondary to a back disability. 

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).

5.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1982 and from October 1995 to January 1999.  He also had additional service in a reserve component.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The jurisdiction of the case lies with the RO in Cleveland, Ohio.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a back disability and for a right leg disability, and entitlement to an initial rating in excess of 10 percent for service-connected hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for bipolar disorder and entitlement to service connection for ADHD.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for ADHD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to service connection for bipolar disorder and for ADHD in his December 2011 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his October 2012 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to service connection for bipolar disorder and for ADHD.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.


ORDER

The issue of entitlement to service connection for bipolar disorder is dismissed.

The issue of entitlement to service connection for ADHD is dismissed.


REMAND

At his October 2012 hearing before the Board, the Veteran testified that he filed a disability claim with the Social Security Administration (SSA) in August 2012.  Therefore, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Veteran's updated VA outpatient and inpatient treatment records subsequent to the October 2013 Board hearing have been associated with the claims file.  Additionally, the record reflects that recently, the Veteran was provided a VA examination in conjunction with his claim for an increased rating for hypertension in December 2013.  The report of this examination has been associated with the claims file.  This evidence has not been all previously considered by the RO in adjudicating the issues on appeal.  The claims were last adjudicated by the RO in a November 2011 Statement of the Case (SOC).  The additional evidence received subsequent to the November 2011 SOC is relevant to the issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

With regard to back and right leg disabilities, the medical evidence of record shows a current diagnosis of lumbar degenerative disc disease.  Further, the Veteran provided testimony at the Board hearing regarding observable symptoms since service that may be related to his current back disability.  At the Board hearing, the Veteran testified that he initially injured his back in college while he was in the Naval ROTC, and with the vigorous physical training that required a lot of running, his back condition only got worse throughout his service.  After service, he continued to experience back pain that radiated to the right leg.  Lay evidence alone may be sufficient to establish service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  Thus, the Board finds that a VA examination is warranted to adequately decide the merits of the claims, based on the Veteran's lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the right leg disability is claimed as secondary to the back disability, the Board points out that the VA examination must specifically address the claimed secondary relationship between the Veteran's right leg disability and his lumbar degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the VA Medical Centers (VAMCs) in Chillicothe and Dayton, Ohio, and any associated outpatient clinics dated from December 2013 to the present.  Also obtain any updated VA treatment records from the VAMCs in Columbus and Cincinnati, Ohio, and any associated outpatient clinics dated from February 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his back or right leg disability is related to his periods of service.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed back disability had its onset during his active duty service, or it is otherwise related to his military service.

The examiner should also offer an opinion as to whether any right leg disability is at least as likely as not (i.e. 50 percent probability or more) either proximately caused by or aggravated by his back disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinion stated.

4.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, readjudicate all claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


